Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is a Final office action in response to amendments filed on 2/23/22. 
Claims 1-30 have been cancelled and claims 31-50 have been added by preliminary amendment filed on 6/20/19. 
Claims 31, 45 have been amended
Claims 38, 40 have been cancelled.
Therefore, claims 31-37, 39, 41-50 are currently pending and have been considered below.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-37, 39, 41-50 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 31-37,39, 40-44 are directed to a method, Claims 45-50 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 31-37, 39, 41-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 7 and 13  receiving a contact at a contact center; analyzing a premises tag associated with the contact, wherein the premises tag is generated based on a physical location; determining a change in treatment of the contact based on the analysis of the premises tag
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mental process (concepts performed in the human mind including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity/mental process but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving a contact/inquiry, analyzing tag data, and providing resolution/treatment. In particular, the claims only recites the additional element – a server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). The server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the  the physical location is within a larger physical location/multiple physical locations. Claims 34-40 recites change in treatment based on location; establish communication on an expedited basis; change in queuing of contact. Claims 41-44, 49 recite premise tag marks the contact as originating from physical location; determining an exact location of a person. Claim 46-48 the contact is associated with a location; determine a first skill requirement of an agent based on tag; provide directions to a mobile kiosk. Claim 50 recites receive images or video of a person. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; provide treatment to contact/person. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Page 7 recites A contact center 100 comprises a central server 110, a set of data stores or databases 114 containing contact or customer related information. Page 8 The term “switch” or “server” as used herein should be understood to include a PBX, an ACD, an enterprise switch, or other type of communications system switch or server, as well as other types of processor-based communication control devices such as media servers, computers, adjuncts, etc. Page 3 recites the mobile kiosk may be carried either by the customer (¢.g. the customer’s cellular phone or mobile email retrieval device) or by a customer service agent on premises. Page 17 recites the processor 324 may include any general-purpose programmable processor.  These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-37, 39, 41-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuchman (US 2007/0138268 A1), further in view of Petrovykh (US 7,929,562 B2), further in view of Flockhart (WO 02/26017 A1)



Regarding Claims 31 and 45, (New) Tuchman disclose the method of operating a contact center
Tuchman disclose receiving a contact at a network interface of the contact center ([0078]-[0079] customer use Get help button to request help, [0009] The human resources, in embodiments, is located in one or more "call centers" serving the retailer and/or manufacturer locally, regionally, nationally, or globally., [0010] link the nature of the customer's inquiry with the most effective, available human resource to provide a response., [0035]  The CRM service dispatcher 128 enables the customer to call for in-store assistance through connections to those services);
Tuchman disclose analyzing, by a processor, a premises tag associated with the contact, wherein the premises tag is generated based on a physical location ([0014]  assisting a customer in a retail store comprising: identifying the customer; periodically identifying the customer's position (physical location/premise tag) in the store; identifying a product of interest to the customer, [0017]  monitors each customer's location and uses that location information, along with click stream and historical information from a database, to predict customer preferences. [0029] The one or more wireless kiosks 104 send information, such as the location of the customer to a wireless network access point 106 (premise tag) and on to an in-store information server 108., [0037], [0044] receives customer location and click stream behavior from the inline analytics engine 140, position engine 132, [0055] The tracking and analysis component 204, in embodiments, periodically identifies and monitors the customer's location in the store and tracks system inquiries, storing this information in the "visitor experience database" (VED) 218, [0056] tracking the location of a customer and monitoring scanned information so that the retailer, through the virtual sales agent, determines what the customer is currently attempting to do.) ;
Tuchman disclose determining, by the processor, a change in treatment of the contact based on the analysis of the premises tag ([0033] the system 121 is location-based, the information is delivered to the customers at the time and location that the customer are currently located in time to make a purchasing decision.[0035] the CRM service dispatcher 128 sends the help immediately or coordinates to have the help sent to the customer's location, which is known from the position engine 132., [0040]  if the customer's position is shown to stop for a period of time, such as 10 seconds, the event manager 136 recognizes an event. Marketing material for products in proximity to the customer's position can then be pushed to the customer for viewing., 
Tuchman does not teach wherein the change in treatment is a change in queuing of the contact at the contact center; wherein the change in queuing is moving the contact from a first assigned queue to a different queue dedicated to premise-based contacts. Tuchman, however teaches queue at contact center ([0080] The contact center receives the call in GigaPOP 146 (FIG. 1B) and routes the call to an agent queue that is trained in home theatre devices, including media center personal computers ); change in treatment of high value customers such as receive special "members-only" offers that apply to in-store offers and only they would be able to receive 
Petrovykh teaches wherein the change in treatment is a change in queuing of the contact at the contact center (Fig 15 # 1506 promote to higher priority based on criteria, Col 45 lines 54-65  At step 1504 for each token event the EDT application attempts to determine if the event content meets queue priority promotion criteria for quick resolution without taxing current resources, Col 46 lines 5-10 For those tokens meeting the EDT criterion, the EDT application extracts them from the virtual queue at step 1505 and re-assigns their priority to a higher priority at step 1506 at which point the events may be re-deposited in the virtual queue and processed according to their new priority states., Col 46 lines 5-10  the EDT application extracts them from the virtual queue at step 1505 and re-assigns their priority to a higher priority at step 1506 at which point the events may be re-deposited in the virtual queue and processed according to their new priority states.). Petrovykh teaches wherein the change in queuing is moving the contact from a first assigned queue to a different queue (Col 43 lines 49-52  Application 1403 can reassign the priority to high and can re-write any handling protocol for that e-mail effectively screening it for alternate automated processing and taking it out of the main queuing system. Fig 15 # 1506 promote to higher priority based on criteria, Col 45 lines 54-65  At step 1504 for each token event the EDT application attempts to determine if the event content meets queue priority promotion criteria for quick resolution without taxing current resources, Col 46 lines 5-10 For those tokens meeting the EDT criterion, the EDT application extracts them from the virtual queue at step 1505 and re-assigns their priority to a higher priority at step 1506 at which point the events may be re-deposited in the virtual queue and processed according to their new priority states., Col 46 lines 5-10, 20-38 the EDT application extracts them from the virtual queue at step 1505 and re-assigns their priority to a higher priority at step 1506 at which point the events may 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the change in treatment is a change in queuing of the contact at the contact center, as disclosed by Petrovykh in the system disclosed by Tuchman, for the motivation of providing a method of allocating one or more events a higher priority state than originally assigned enabling faster treatment of those events resulting in relief from those events to the queue system load. (Abstract Petrovykh).
Tuchman/Petrovykh do not teach a different queue dedicated to premise-based contacts
Flockhart teaches a different queue dedicated to premise-based contacts (Page 10 lines 5-12 the router can use information other than or in addition to that set forth above in prioritizing or directing the contact to a pertinent queue. Such information includes one or more of the identification of a customer, a file address associated with the customer (e.g., a cookie), the historical business relationship (or prior business volume) with the customer, and/or an estimated business value of the customer. For example, the latter factor could include the type of entity, wealth or financial resources of the entity and/or geographical location of the entity. (premise based) )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a different queue dedicated to premise-based contacts, as disclosed by Flockhart in the system disclosed by Tuchman/Petrovykh, for the motivation of providing a method of routing of a contact to a contact center based on one or more of the identification of a customer and the prioritization of the contact to provide more desirable customers with lower queue wait times (page 1 lines 27-30 Anderson)
Claim 45, (New) Tuchman discloses system, comprising: a server ([0087] a server computer system); a microprocessor ([0087] computer system, [0088]); and a computer readable medium ([0088] system memory)

Regarding Claim 32. (New) Tuchman discloses the method of claim 31,
Tuchman teaches wherein the physical location is within a larger physical location that is also identified in the premises tag during the analyzing of the premises tag ([0054] customer location within the store (larger physical location), [0055], [0075]).

Regarding Claim 33, (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 32, 
Tuchman teaches wherein the larger physical location comprises multiple physical locations within the larger physical location, and wherein the physical location is one of the multiple physical locations ([0075] VERA renders the customer's relative location on a store map along with the locations of the "shopping cart" products., [0077])

Regarding Claim 34. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 31, 
Tuchman teaches wherein the change in treatment is different than a second change in treatment based on a second physical location that is different than the physical location ([0082] Once an acceptable combination is found, the agent uses the agent desktop 152 (FIG. 1B) to push the new product information to the mobile kiosk. VERA responds by updating the site map with the location of the new products.,[0085] special treatment for high value customers, [0035] at check out, customer initiate assistance through the CRM service dispatcher 128 to physically pull the product from inventory and have it delivered to the customer's vehicle).

Regarding Claim 35. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 31, 
Tuchman teaches wherein the change in treatment is to establish a communication on an expedited basis ([0040] if the customer's position is shown to stop for a period of time, such as 10 seconds, the event manager 136 recognizes an event. Marketing material for products in proximity to the customer's position can then be pushed to the customer for viewing. [0085]When a high value customer is store identified, they can be targeted for concierge service by in-store 

Regarding Claim 36. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 35, 
Tuchman teaches wherein the communication is established based on the physical location ([0053]-[0054] tracking the customer's location in the store to send location-specific marketing material., [0061] an agent skills-based matching component 210. In embodiments, based on customer location and other business/profile parameters, the agent skills-based matching component 210 determines what agent to connect with a customer and communicates with the chat and collaborative browsing component 212 to connect the customer with the agent.)

Regarding Claim 37. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 36, 
Tuchman teaches wherein the communication is with a person carrying a mobile kiosk located substantially at the physical location (Claim 1 determine the location of the wireless kiosk in the retail store., [0059] when a customer stops at a location in the store, relevant product offerings, sales information, coupons, etc., are disseminated to the customer via the wireless kiosk., [0068])

Regarding Claim 39. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 38, 
Tuchman does not teach wherein the change in queuing is moving the contact from an initial queue position to a queue position that will be serviced prior to the initial queue position.
Petrovykh teaches wherein the change in queuing is moving the contact from an initial queue position to a queue position that will be serviced prior to the initial queue position (Fig 15 # 1506 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the change in queuing is moving the contact from an initial queue position to a queue position that will be serviced prior to the initial queue position, as disclosed by Petrovykh in the system disclosed by Tuchman, for the motivation of providing a method of allocating one or more events a higher priority state than originally assigned enabling faster treatment of those events resulting in relief from those events to the queue system load. (Abstract Petrovykh).

Regarding Claim 4l. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 36, 
Tuchman teaches wherein the premises tag identifies the contact as a premises-based contact such that the contact center marks the contact as originating from the physical location (([0078]-[0079] customer use Get help button to request help., [0080] The contact center receives the call in GigaPOP 146 (FIG. 1B) and routes the call to an agent queue that is trained in home theatre devices, including media center personal computers. An agent receives the call and, using the "key" (location/premise tag), acquires the relevant customer information and interaction details from the database 142

Regarding Claim 42. (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 31, further comprising:
Tuchman teaches determining an exact location of a person associated with the contact within the physical location ([0038] in-store wireless network 124 are used to extract customer position information through "triangulation" technologies, for example, the system takes signal strength measurements between the wireless device and at least three access points in the store to calculate the position of the device and the customer. [0055] As the customer moves through the store and scans barcodes or triggers RFID sensors for product information, embodiments of the tracking and analysis component 204 record these events along with the customer's location in the store.)

Regarding Claim 43, (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 42, 
Tuchman teaches wherein the person comprises a customer ([0038] in-store wireless network 124 are used to extract customer position information through "triangulation" technologies, for example, the system takes signal strength measurements between the wireless device and at least three access points in the store to calculate the position of the device and the customer.).

Regarding Claim 44, (New) Tuchman as modified by Petrovykh and Flockhart teaches the method of claim 42, 
Tuchman teaches wherein the person comprises an employee associated with the physical location ([0060]-[0061] agents/employees selected based on customer location, [0084] The invention also detects when a customer is experiencing trouble or may need assistance with a next step. If a customer is not in the correct location of the product they are seeking information for, the invention would sense their location and make a polite inquiry as to whether or not they need assistance. [0085]) .

Regarding Claim 46. (New) Tuchman as modified by Petrovykh and Flockhart teaches the system of claim 45,
Tuchman teaches wherein the contact is associated with location data, and wherein the location data is determined based on the premises tag ([0014]  assisting a customer in a retail store comprising: identifying the customer; periodically identifying the customer's position (physical location) in the store; identifying a product of interest to the customer, [0017]  monitors each customer's location and uses that location information, along with click stream and historical information from a database, to predict customer preferences. [0029] The one or more wireless kiosks 104 send information, such as the location of the customer to a wireless network access point 106 (premise tag) and on to an in-store information server 108., [0037], [0044] receives customer location and click stream behavior from the inline analytics engine 140, position engine 132.

Regarding Claim 47, (New) Tuchman as modified by Petrovykh and Flockhart teaches the system of claim 45, wherein the instructions further enable the server to:
Tuchman teaches determine a first skill requirement of an agent associated with the contact center based on the premises tag ([0061] Agents are matched to a customer inquiry through an agent skills-based matching component 210. In embodiments, based on customer location and other business/profile parameters, the agent skills-based matching component 210 determines what agent to connect with a customer and communicates with the chat and collaborative browsing component 212 to connect the customer with the agent); and
provide the change in treatment using the first skill requirement ([0061] the agent skills-based matching component 210 initiates a customer contact from a currently unutilized agent because the customer has paused at a given location in a store for a period of time exceeding a threshold level.).

Regarding Claim 48. (New) Tuchman as modified by Petrovykh and Flockhart teaches the system of claim 46, further comprising:
Tuchman teaches providing directions to a mobile kiosk associated with the contact, wherein the directions are to a location of interest within the physical location and based on the location data .)

Regarding Claim 49. (New) Tuchman as modified by Petrovykh and Flockhart teaches the system of claim 45, 
Tuchman teaches wherein the premises tag comprises an identifier of the physical location ([0029] The one or more wireless kiosks 104 send information, such as the location of the customer (premise tag) to a wireless network access point 106 and on to an in-store information server 108.), wherein the identifier is associated with a database ([0029]the information server 108 stores information, for example, the products purchased by a customer or the location or path of a customer, in a datastore 114), and
 wherein the association assists the contact center to determine the change in treatment ([0079]-[0080] The contact center receives the call in GigaPOP 146 (FIG. 1B) and routes the call to an agent queue that is trained in home theatre devices, including media center personal computers. An agent receives the call and, using the "key" (association), acquires the relevant customer information and interaction details from the database 142.)





Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuchman (US 2007/0138268 A1), further in view of Petrovykh (US 7,929,562 B2), further in view of Flockhart (WO 02/26017 A1) as applied to claim 45, further in view of Burckart (US 2008/0016181 A1)

Regarding Claim 50, (New) Tuchman discloses the system of claim 45, further comprising: 
Tuchman teaches a processor that receives location data for person associated with the contact that are suitable for transmission to the contact center ([0037] the position engine 132 periodically determines or identifies the position or location of the customer in the store. As an example, the position engine 132 identifies the customer's location every second. The period for the position determination may vary from portions of a second to over a minute. In one embodiment, the position engine 132 uses a triangulation technique. [0050] The system 200 can utilize this customer profile to assist the customer while he or she is in the store. In embodiments, the customer profile is used to customize the display of the wireless kiosk 122 (FIG. 1B) for the particular customer's needs. However, Tuchman does not teach an image processor that receives images or videos of a person associated with the contact that are suitable for transmission to the contact center
Burckart teaches receives images or videos of a person associated with the contact that are suitable for transmission to the contact center ([0038]-[0039]  a video feed is streamed to a customer with a customer service representative controlling the flow and portions of the video streamed to the customer, [0041] video cell phone  used by customer for support, [0043], [0047])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included receives images or videos of a person associated with the contact that are suitable for transmission to the contact center, as disclosed by Burckart in the system disclosed by Tuchman, for the motivation of providing a method of using video communication session for providing customer service ([0043] Burckart)

Response to Arguments
Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been considered in claim rejection above.
a server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). The server, a microprocessor, a computer readable medium (claim45), a mobile kiosk (claim 37, 48), an image processor (claim 50)). are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angell et al. (US 2008/0249857A1) discusses identification tag reader 804 provides customer identification data 808, item data 810, and/or location data 812 to an analysis server, such as analysis server.
Marks (US 2008/0067244 A1) teaches a premises tag ([0011]  an electronic tagging system applies an electronically-readable tag to individuals by incorporating the tag into a wrist band worn by the individual, a stamp applied to an individual's hand or some other device worn or carried by the individual. A signal or frequency emitted by the tag is detected by sensors located throughout the establishment. [0041] the electronic tag may be embedded in a customer loyalty card or a permanent device kept by the user, or a disposable device, [0044]-[0045]  each sensing module 10 detects when a person passes a certain threshold within a defined physical space, and detects an electronic signal emitted from the electronic tag 20 affixed to the individual, [0053], [0058] tracking individuals located within several zones in a physical location)
Thomson (US 2004/0078209) discusses a system for matching consumers to associates at an enterprise site 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/SANGEETA BAHL/Primary Examiner, Art Unit 3629